UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

HENNESSY CHRISTOF (#595808) CIVIL ACTION
VERSUS NO. 19-16-SDD-EWD
TYRONE KELLY, ET AL.

RULING

This matter comes before the Court on Plaintiffs Motion for an Extension of Time,! which
the Court interprets to be a Motion for Relief from Judgment brought pursuant to Rule 60(b) of
the Federal Rules of Civil Procedure. The Motion shall be denied.

Pursuant to Judgment dated June 26, 2019,° the above-captioned proceeding was dismissed
for failure of the plaintiff to pay the initial partial filing fee. The plaintiff did not take an appeal
from that Judgment. Now, the plaintiffhas submitted pleadings to the Court in an apparent attempt
to respond to the rule to show cause previously issued by this Court and to seek an extension to
pay the initial partial filing fee. He thus seeks to re-open this proceeding and obtain a substantive
consideration of his original claim.

Rule 60(b) provides that relief from a judgment or order may be had for (1) mistake,
inadvertence, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud,
misrepresentation or misconduct by an opposing party, (4) a void judgment, (5) a judgment that

has already been satisfied, is no longer equitable, or has effectively been overturned, or (6) any

 

TR. Doc. 7.
7R. Doc. 6.

 
other reason that justifies such relief. Plaintiffhas not provided any factual assertions which would
support the applicability of any of the first five subsections of Rule 60(b).

Further, to the extent that Plaintiff's pleading may be interpreted as seeking relief under
the catch-all provision of Rule 60(b)(6), the motion fares no better. This provision allows a Court
to vacate a judgment for “any other reason that justifies such relief” and provides a residual clause
meant to cover unforeseen contingencies and to accomplish justice in exceptional circumstances.
The relief afforded by Rule 60(b)(6) is meant to be extraordinary relief, and it requires that the
moving party make a showing of extraordinary circumstances justifying such relief.* In the instant
motion, Plaintiff has made no showing of unusual or unique circumstances to support the
application of Rule 60(b)(6). Plaintiff was given ample time to either pay the fee or show cause
regarding why he could not pay the fee prior to this action being dismissed. This Court ordered
Plaintiff to pay the initial partial filing fee of $12.17 by April 29, 2019.° Thereafter, on May 13,
2019, this Court issued a show cause order directing Plaintiff to show cause within twenty-one
days as to why he had not paid the fee and warning that a failure to respond properly would result
in dismissal of this action.® Plaintiff failed to respond, and as a result, on June 26, 2019, this action
was dismissed.’ Furthermore, Plaintiff, in the instant Motion, still fails to provide this Court with
the documents and information it ordered to be produced in the aforementioned rule to show
cause.’ Accordingly, Plaintiff has not shown that he is entitled to reinstatement of his claim;

therefore,

 

3 Steverson v. GlobalSantaFe Corp., 508 F.3d 300, 303 (Sth Cir. 2007).
4 Hess v. Cockrell, 281 F.3d 212, 216, (Sth Cir. 2002).

5 R. Doc. 3.

®R Doc. 4.

TR. Doc. 6.

8 See R, Doc. 4.

 
IT IS ORDERED that Plaintiff's Motion for Relief from Judgment? be and is hereby
DENIED.

Signed in Baton Rouge, Louisiana eZ day of July, 2019.

Xpielle hoplect-

~~ CHIEF JUDGESHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

°R. Doc. 7.
